                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DAVID WISZ,
                   Plaintiff,

                                            Case No. 19-12477
v.                                          District Judge Victoria A. Roberts
                                            Magistrate Judge Anthony P. Patti

KIMBERLY WALDRON-MAYER,
Individually and d/b/a GATEWAY
COUNSELING CENTER, INC., a
Dissolved Michigan Corporation
                  Defendants.
      ________________________________/

                                ORDER:
      (1) DISMISSING WITHOUT PREJUDICE PLAINTIFF'S STATE LAW
                          CLAIMS [ECF No. 1];
     (2) DISMISSING WITHOUT PREJUDICE DEFENDANTS’ STATE LAW
                          CLAIMS [ECF No. 6];
         (3) MOOTING PLAINTIFF’S MOTION TO DISMISS [ECF No. 8]

        On August 22, 2019, Plaintiff filed a complaint stating one federal

claim under 42 USC § 1983 and three state law claims: (2) Intentional

Misrepresentations; (3) Silent Fraud; (4) Unjust Enrichment; and (5)

Intentional Infliction of Emotional Distress. On September 15, 2019,

Defendants filed a counterclaim alleging one federal claim – violation of 18

U.S.C. § 2511 – and four state law claims: violation of Mich. Comp. Laws

§§ 750.539(b)-(e), 750.539(h), Intentional Infliction of Emotional Distress,

Malicious Prosecution, and Fraud in the Inducement.

                                        1
      The Court has federal question jurisdiction over Count I in both the

complaint and counterclaim because both claims arise under federal law.

Because Plaintiff and Defendants are not diverse, the Court only has

supplemental jurisdiction of their state law claims under 28 U.S.C. § 1367.

      The Court may decline to exercise supplemental jurisdiction over a

state law claims if:

      (1) the claim raises a novel or complex issue of State law,

      (2) the claim substantially predominates over the claim or
      claims over which the district court has original jurisdiction,

      (3) the district court has dismissed all claims over which it has
      original jurisdiction, or

      (4) in exceptional circumstances, there are other compelling
      reasons for declining jurisdiction.

28 U.S.C. § 1367(c).

      The Court declines to exercise supplemental jurisdiction over the

parties’ state law claims – i.e., Counts II-V in the complaint and II-V in the

counterclaim – because they substantially predominate over the claims

brought under federal law and because at least some of the claims appear

to raise complex issues of state law. See 28 U.S.C. § 1367(c); United Mine

Workers v. Gibbs, 282 U.S. 715 (1966). Furthermore, the Court finds that

avoiding possible jury confusion also supports declining supplemental
                                       2
jurisdiction over the state law claims, because the applicable standards

under the federal and state law claims are different, and federal and state

immunity law differs. See Padilla v. City of Saginaw, 867 F. Supp. 1309,

1315-16 (E.D. Mich. 1994).

     The Court sets a telephone conference for Wednesday, October 23

at 11:00 am to discuss the remaining federal claims and questions of

immunity.

      Plaintiff and Defendants’ state law claims are DISMISSED

WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1367(c)(2). Plaintiff’s

motion to dismiss is DENIED as MOOT.



     IT IS ORDERED.
                                          S/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge
Dated: October 22, 2019




                                      3
